ICJ_074_TransborderArmedActions_NIC_HND_1986-10-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 22 OCTOBER 1986

1986

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 22 OCTOBRE 1986
Official citation :

Border and Transborder Armed Actions
(Nicaragua v. Honduras), Order of 22 October 1986,
1 CJ. Reports 1986, p. 551.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
(Nicaragua c. Honduras), ordonnance du 22 octobre 1986,
C.LJ. Recueil 1986, p. 551.

 

Sales number 524
Ne de vente :

 

 

 
22 OCTOBER 1986

ORDER

BORDER AND TRANSBORDER ARMED ACTIONS
(NICARAGUA v. HONDURAS)

ACTIONS ARMÉES FRONTALIERES ET TRANSFRONTALIERES
(NICARAGUA c. HONDURAS)

22 OCTOBRE 1986

ORDONNANCE
551

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1986 1986
22 octobre
Rôle général

22 octobre 1986 n° 74

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

ORDONNANCE

Présents : M. NAGENDRA SINGH, Président ; M. DE LACHARRIERE, Vice-
Président ; MM. Lacus, Rupa, ELias, Opa, AGO, SETTE-
CAMARA, SCHWEBEL, sir Robert JENNINGS, MM. MBAYE,
BEDJAOUI, NI, EVENSEN, TARASSOV, juges: M. TORRES
BERNARDEZ, Greffier.

La Cour internationale de Justice,
Ainsi composée.
Vu l’article 48 du Statut de la Cour,

Vu les articles 31, 40, 44, 48 et 79 du Règlement de la Cour,

Vu la requête enregistrée au Greffe de la Cour le 28 juillet 1986 par
laquelle la République du Nicaragua a introduit une instance contre la
République du Honduras ;

Considérant que la République du Honduras a été le même jour avisée
par télégramme du dépôt de la requête ainsi que des conclusions qui y
figuraient, et qu'une copie de cette requête lui a été transmise immédiate-
ment :

Considérant que dans une lettre en date du 29 août 1986 le ministre des
relations extérieures de la République du Honduras a fait savoir à la Cour
que, de l'avis de son gouvernement, celle-ci n’avait pas compétence pour

4
ACTIONS ARMÉES (ORDONNANCE 22 X 86) 552

connaître des questions faisant l’objet de la requête et a exprimé l'espoir
que la Cour limiterait d’abord la procédure écrite aux questions de compé-
tence et de recevabilité ;

Considérant que les Parties ont désigné comme agents leurs ambassa-
deurs respectifs à La Haye, à savoir M. Carlos Argiiello Gômez pour la
République du Nicaragua et M. Mario Carias pour la République du Hon-
duras ;

Considérant que les Parties sont d’accord pour que les questions de
compétence et de recevabilité soient traitées à un stade préliminaire de la
procédure :

Considérant qu'il est nécessaire que la Cour soit informée à ce stade de
tous les moyens de fait et de droit sur lesquels les Parties se fondent à ce
sujet ;

Compte tenu de l'accord intervenu entre les Parties, consultées en vertu
de Particle 31 du Règlement, au sujet de la procédure ;

Décide que la République du Honduras présentera, en tant que première
pièce de la procédure écrite, un mémoire consacré aux seules questions de
compétence et de recevabilité et que la République du Nicaragua présen-
tera en réponse un contre-mémoire limité aux mêmes questions ;

Fixe comme suit la date d’expiration des délais pour le dépôt de ces
pièces :
Pour le mémoire de la République du Honduras, le 23 février 1987 :

Pour le contre-mémoire de la République du Nicaragua, le 22 juin
1987 ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-deux octobre mil neuf cent quatre-vingt-six, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la République
du Nicaragua et au Gouvernement de la République du Honduras.

Le Président,
{Signé} NAGENDRA SINGH.

Le Greffier.
{Signé) Santiago TORRES BERNARDEZ.
